Citation Nr: 0027907	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vascular dementia 
as secondary to the service-connected anxiety disorder.

2.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1970.

This appeal arose from a June 1995 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to service connection for vascular dementia and which denied 
an increased evaluation for the service-connected anxiety.  
In September 1999, the RO issued a decision which denied 
entitlement to a total disability evaluation based on 
individual unemployability.


FINDINGS OF FACT

1.  There is no etiological relationship between the 
diagnosed vascular dementia and the service-connected 
generalized anxiety disorder (GAD).

2.  Between March 3, 1995, the date of the veteran's claim 
for an increased evaluation, and November 7, 1996, the 
effective date of the change in the rating schedule, the 
veteran's GAD was manifested by no more than considerable 
occupational and social impairment.

3.  The rating criteria used to evaluate psychoneurotic 
disorders were amended effective November 7, 1996; neither 
version is more favorable and he will therefore be evaluated 
under both rating criteria following this date.

4.  From November 7, 1996, the veteran's GAD has been 
manifested by considerable occupational and social 
impairment; he was noted to be alert and tense.

5.  The veteran's service-connected disability does not 
prevent him from securing and following some type of gainful 
of employment.


CONCLUSIONS OF LAW

1.  The veteran's diagnosed vascular dementia is neither 
proximately due to or the result of the service-connected 
GAD.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1999).

2.  From March 3, 1995 to November 7, 1996, the criteria for 
an evaluation in excess of 50 percent for the service-
connected GAD had not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, Code 9400 (1996).

3.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOPGCPREC 3-2000 (April 10, 2000).

4.  Following November 7, 1996, the criteria for an 
evaluation in excess of 50 percent for the service-connected 
GAD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Code 9400 (1999).

5.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I  Service connection for vascular 
dementia as secondary to the service-
connected GAD

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

The evidence of record indicates that the veteran has been 
service-connected for GAD since 1971.  Between August and 
September 1993 he was hospitalized after being found 
unconscious by his mother.  He was ultimately diagnosed with 
central pontine myelinolysis, insulin dependent diabetes 
mellitus, hypertension, diabetic ketoacidosis and an upper 
gastrointestinal bleed.  The hospitalization report noted his 
long history of alcohol abuse, as well as abuse of cocaine 
and heroin.

On January 21, 1999, the veteran's VA psychiatrist submitted 
a statement in which it was noted that he had developed 
diagnosed central pontine myelinolysis due to noncompliance 
with his diabetic medication, which resulted in his 
irreversible dementia.  On February 1, 2000, this 
psychiatrist submitted another statement in which he 
indicated that the veteran had been noncompliant with his 
diabetes medication because of his poor judgment and insight.

After a careful review of the evidence of record, it is found 
that service connection for central pontine myelinolysis 
resulting in irreversible dementia as secondary to the 
service-connected GAD is not warranted.  The record contains 
no objective evidence of a relationship between the diagnosed 
dementia and the service-connected GAD or the medications 
taken for his GAD.  Rather, it was noted that the veteran had 
developed central pontine myelinolysis, which led to 
dementia, as a result of noncompliance with his treatment for 
diabetes.  While his psychiatrist commented that he had been 
noncompliant because of poor judgment and insight, there is 
no objective indication that this poor judgment and insight 
were related to his GAD or to some other condition, such as 
alcoholism or drug abuse.  As a consequence, it cannot be 
found that his dementia is proximately due to or the result 
of his service-connected GAD.  See 38 C.F.R. § 3.310(a) 
(1999).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for vascular dementia as secondary to the service-
connected GAD.


II.  An increased evaluation for GAD

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially, it is noted that the rating criteria pertaining to 
neuropsychiatric disorders were amended effective November 7, 
1996.  According to VAOPGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  
Therefore, in this case, the old criteria will be used to 
evaluate the veteran's GAD prior to November 7, 1996, and 
both criteria will be relied on for the period after November 
7, 1996, as neither is more favorable to the appellant.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9400 (1996).

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1999).

The veteran was examined by VA in May 1995.  It was noted 
that he had been brought to the examination on a stretcher 
and was completely out of contact.  He was almost a 
vegetable.  A long history of alcohol abuse was referred to.  
The mental status examination again noted that he was 
completely out of contact.  His eyes were widely open and his 
affect was flattened.  He did not talk and there was no 
response to verbal questioning.  He displayed movements of 
the arms and legs, which appeared to be rigid and spastic.  
He was disoriented and his sensorium was impaired.  He was 
completely unable to communicate verbally.  The Axis I 
diagnosis was anxiety disorder, by record.

VA performed another examination in January 2000.  The 
examiner noted that his GAD symptoms were over-shadowed by 
the catastrophic manifestations of his dementia.  His mother 
indicated that he had periods of aggressivity and that he 
experienced bladder and bowel incontinence.  He needed to be 
fed and had to have all his needs taken care of.  He did not 
verbalize and would scream when in pain.  He was alert but 
unresponsive and was tense and guarded.  The diagnosis was 
GAD by record.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 50 percent between March 3, 
1995 and November 7, 1996 was not established under the 
rating criteria then in effect.  The objective evidence of 
record did not demonstrate that the service-connected GAD 
resulted in severe impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce severe industrial impairment.  The VA 
examination performed in May 1995 described him as being a 
"vegetable" as a result of central pontine myelinolysis 
resulting in dementia due to noncompliance with diabetic 
treatment.  However, there was no evidence to suggest that 
his GAD was causing severe occupational or social impairment.

It is also determined that an evaluation in excess of 50 
percent after November 7, 1996 under either the old or the 
new rating criteria is not justified.  Again, there is no 
objective evidence of record that his GAD was causing severe 
occupational or social impairment.  Nor is there any 
indication that he was experiencing such symptoms as suicidal 
ideation; obsessional rituals that interfered with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control; spatial disorientation; or neglect in his personal 
appearance.  While the veteran was described as a 
"vegetable" who had to have his needs cared for by another, 
these problems were attributed to his dementia and not to his 
service-connected GAD.  In fact, the examiner had stated that 
the veteran's GAD symptoms had been over-shadowed by his 
dementia symptoms.  As a result, it cannot be found that the 
evidence supports a finding of entitlement to an evaluation 
in excess of 50 percent for the service-connected GAD.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected GAD.



III.  A total disability evaluation based 
on individual unemployability due to 
service-connected disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for an anxiety 
disorder.  This disability was assigned a 50 percent 
disability evaluation.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1999).  His only service-connected disability is 
assigned a 50 percent evaluation.  He clearly does not meet 
the schedular criteria noted above.  Moreover, there is no 
objective indication that he had been rendered unemployable 
by his GAD.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.



ORDER

Service connection for vascular dementia as secondary to the 
service-connected GAD is denied.

An increased evaluation for GAD from March 3, 1995 to 
November 7, 1996 is denied.

An increased evaluation for GAD from November 7, 1996 is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

